Citation Nr: 0804756	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1975.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was subsequently 
returned to the RO in New York, New York.  Although the RO 
has determined that new and material evidence has been 
submitted to reopen the appellant's claim, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Although the veteran requested a Travel Board hearing, he 
failed to report for the hearing when scheduled.  He has 
offered no explanation as to why he was unable to appear, and 
he has since made no request for another hearing.


FINDINGS OF FACT

1.  In an unappealed rating decision of March 2002, the 
veteran's claim for service connection for a psychiatric 
disability was denied.

2.  The evidence associated with the claims file subsequent 
to the March 2002 decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision dated in March 2002, service 
connection for psychiatric disability was denied because the 
evidence failed to demonstrate that an acquired psychiatric 
disorder was present in service or that a currently present 
psychiatric disorder was related to service.  The evidence of 
record at that time included outpatient treatment records 
from the Albany, New York VA Medical Center, a July 2000 VA 
examination report, and service medical records.  

The evidence received since the March 2002 decision includes 
a letter provided by a VA physician from the Behavioral 
Health Clinic in Albany, New York.  In the letter, Dr. G. 
stated that it appears that the veteran's long-standing 
anxiety, depression, post-traumatic stress disorder (PTSD), 
and agoraphobia had been misdiagnosed in service as an 
immature personality disorder.  This evidence is not 
cumulative or redundant of the evidence previously of record; 
and it relates to an unestablished fact necessary to 
substantiate the claim, i.e., that the veteran's current 
psychiatric disability is related to service.  Moreover, this 
evidence is sufficiently supportive of the claim to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for 
psychiatric disability is reopened.  


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
psychiatric disability is granted.


REMAND

Although the Board granted reopening of the veteran's claim, 
the Board has not found the medical evidence currently of 
record sufficient to decide the reopened claim and is of the 
opinion that the veteran should be afforded a VA examination 
by a psychiatrist or psychologist to determine the etiology 
of all currently present acquired psychiatric disorders.  In 
this regard, the Board finds the most recent VA examination 
inadequate because the examiner was not provided the 
veteran's claims files for review.  In addition, the examiner 
failed to provide an opinion as to whether the veteran's 
psychiatric disorders are related to service.  Therefore, a 
new VA examination is warranted.

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in his possession. 

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2007), to include notice that the 
veteran should submit any pertinent 
evidence in his possession and notice 
with respect to the effective-date and 
disability-rating elements of his claim.

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the AMC or the RO 
should obtain any pertinent VA treatment 
records for the period since August 2004.

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a psychiatrist 
or psychologist to determine the nature 
and etiology of any currently present 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each  currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that the disorder was present 
in service or is otherwise etiologically 
related to service.  

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the reopened claim for 
service connection for psychiatric 
disability based on a de novo review of 
all pertinent evidence and in light of 
all applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


